296 U.S. 299 (1935)
UNITED STATES
v.
KESTERSON ET AL.
No. 46.
Supreme Court of United States.
Submitted November 14, 1935.
Decided December 9, 1935.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE TENTH CIRCUIT.
*300 Mr. Gordon Dean, with whom Solicitor General Reed, Assistant Attorney General Keenan and Messrs. Mahlon D. Kiefer and W. Marvin Smith were on the brief, submitted for the United States.
Mr. Frank Hickman submitted for respondents.
MR. JUSTICE ROBERTS delivered the opinion of the Court.
This case, like the case next preceding, involves the validity of § 701 of the Revenue Act of 1926. The Circuit Court of Appeals reversed judgments of conviction under an indictment charging engaging in the business of a retail liquor dealer contrary to the laws of Oklahoma on August 17, 1934. 8 F. Supp. 680; 76 F. (2d) 913.
For the reasons given in the opinion in the other case the judgment is
Affirmed.
MR. JUSTICE BRANDEIS, MR. JUSTICE STONE and MR. JUSTICE CARDOZO dissent for the reasons stated in MR. JUSTICE CARDOZO'S opinion in United States v. Constantine, ante, p. 287.